Order filed August 24, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00765-CV
                                  ____________

ZHAOHONG WU AND YANJING ZHOU, INDIVIDUALLY AND AS NEXT
      FRIENDS OF K.W. AND E. W., THEIR MINOR CHILDREN,
                          Appellants

                                        V.

   LUMBER LIQUIDATORS, INC. AND WOOD FLOOR ARTISANS, A
         GENERAL PARTNERSHIP COMPOSED OF VICTOR
       MARTINEZ-MEDINA, INDIVIDUALLY, AND AMBER LEE
               MARTINEZ, INDIVIDUALLY, Appellees


                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-08354

                                    ORDER

      Appellants filed a motion to supplement the clerk’s record with “Exhibit J”
to their response to appellees’ summary-judgment motion filed January 20, 2020
and place Exhibit J under seal on appeal. Regarding appellants’ request to
supplement the clerk’s record, we take no action and issue the following guidance,
which can also be found on the court’s website:

      The proper procedure for a party to supplement the clerk’s record is by
written request to the trial court clerk—no motion or order is needed in the court of
appeals. Motions filed in the court of appeals will not be ruled on by the court. If a
party needs to rely on a trial court document that is part of the record below that is
not yet part of the clerk’s record on appeal, a party should put a copy of the
document in the appendix to their brief, with a notation that the official document
has been requested from the clerk.

      Regarding appellants’ request to seal Exhibit J, appellants have not provided
this court with a permanent sealing order from the trial court that complies with the
requirements of Texas Rule of Civil Procedure 76a that seals the requested
documents after the mandatory public notice of the motion to seal and the filing of
verified copies of that posted notice with the clerk of the trial court and the clerk of
the supreme court. Tex. R. Civ. P. 76a(3). Among other things, Rule 76a requires
the sealing order to state, “the specific reasons for finding and concluding whether
the showing required by paragraph 1, has been made; the specific portions of court
records which are to be sealed; and the time period for which the sealed portions of
the court records are to be sealed.” Tex. R. Civ. P. 76a(6).

      Appellants have 10 days from the date of this order to file a motion to seal
court records, give notice and file the required verified copies in the trial court and
supreme court, and request a hearing on the motion. If the appellants do not
comply, then appellees may notify this court and the appeal will be set for
submission without the requested supplemental clerk’s record. If appellants do
comply, the clerk of the trial court is instructed to prepare, certify, and file a
supplemental clerk’s record containing the motion to seal, required notices, any
responses in opposition, and the trial court’s order pertaining to Exhibit J to their
response to appellees’ summary-judgment motion filed January 20, 2020. The
clerk of the trial court has 15 days from the date of the trial court’s signed sealing
order to file the supplemental clerk’s record with the clerk of this court.

                                   PER CURIAM
Panel Consists of Justices Jewell, Spain, and Wilson.